PER CURIAM.
We affirm without discussion appellant’s Issues I, II and III, but reverse Issue IV and remand with directions to the judge of compensation claims to award wage-loss benefits, pursuant to our opinion in Mac Papers, Inc. v. Cruz, 658 So.2d 108 (Fla. 1st DCA 1995). Although Prida filed numerous job-search forms, the carrier admitted that it had not informed Prida of his obligation to perform a work search, and there was no evidence showing who, if anyone, did inform him.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED FOR FURTHER PROCEEDINGS.
ERVIN, BARFIELD, and WEBSTER, JJ., concur.